As filed with the Securities and Exchange Commission on August 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22791 DoubleLine Income Solutions Fund (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Capital LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. DoubleLine Income Solutions Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Bank Loans - 14.0% AI Chem & CY SCA, Senior Secured 2nd Lien Term Loan % # 04/03/2020 Alfred Fueling Systems, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 06/18/2021 Alfred Fueling Systems, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 06/17/2022 Alinta Energy Finance Pty Ltd., Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # & 08/13/2018 Alinta Energy Finance Pty Ltd., Senior Secured 1st Lien Term Loan, Tranche B % # 08/13/2019 Allflex Holdings, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 07/17/2021 American Renal Holdings, Inc., Senior Secured 2nd Lien Delayed-Draw Term Loan % # 02/20/2020 American Tire Distributors, Inc., Guaranteed Senior Secured 1st Lien Delayed Draw Term Loan % #& 06/01/2018 American Tire Distributors, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 06/01/2018 Applied Systems, Inc., Secured 2nd Lien Term Loan, Tranche B % # 01/24/2022 Arizona Chemical, Inc., Senior Secured 2nd Lien Term Loan % # 06/12/2022 Arysta Lifescience LLC, Guaranteed Secured 2nd Lien Term Loan % # 11/30/2020 Asurion LLC, Senior Secured 2nd Lien Term Loan % # 03/03/2021 Atlas Energy LP, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/31/2019 BBTS Borrower LP, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/04/2019 Berlin Packaging LLC, Secured 2nd Lien Term Loan % # 04/02/2020 BMC Software Finance, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 09/10/2020 Brock Holdings, Inc., Secured 2nd Lien Term Loan % # 03/16/2018 Candy Intermediate Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/18/2018 Capital Automotive LP, Guaranteed Senior Secured 2nd Lien Term Loan % # 04/30/2020 Chief Exploration & Development LLC, Secured 2nd Lien Term Loan % # 05/12/2021 Clondalkin Acquisition BV, Senior Secured 1st Lien Term Loan, Tranche B % # 05/29/2020 Emerald Expositions Holding, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/17/2020 EnergySolutions LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 05/29/2020 Fieldwood Energy LLC, Senior Secured 2nd Lien Term Loan % # 09/30/2020 Filtration Group, Inc. Senior Secured 2nd Lien Term Loan, Tranche B % # 11/19/2021 Four Seasons Holdings, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 12/28/2020 Healogics, Inc., Senior Secured 2nd Lien Term Loan % # 07/01/2022 Ikaria, Inc., Senior Secured 2nd Lien Term Loan, Tranche B % # 02/14/2022 IMG Worldwide, Inc., Senior Secured 2nd Lien Term Loan % # 05/06/2022 Jazz Acquisition, Inc., Secured 2nd Lien Term Loan % # 06/24/2022 KIK Custom Products, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 04/29/2019 Mauser Holding GmbH, Secured 2nd Lien Term Loan % # 06/27/2022 Mauser Holding GmbH, Senior Secured 1st Lien Term Loan % # 06/25/2021 Mitchell International, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 10/11/2021 National Financial Partners Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/01/2020 National Vision, Inc., Secured 2nd Lien Term Loan % # 03/11/2022 New Sunward Holding B.V., Guaranteed Senior Secured 1st Lien Term Loan, Tranche A6 % # 02/14/2017 Nuveen Investments, Inc., Guaranteed Secured 2nd Lien Term Loan % # 02/28/2019 P2 Upstream Acquisition Company, Guaranteed Senior Secured 1st Lien Term Loan % # 10/30/2020 P2 Upstream Acquisition Company, Guaranteed Senior Secured 2nd Lien Term Loan % # 04/30/2021 Performance Food Group, Inc., Senior Secured 2nd Lien Term Loan % # 11/14/2019 PharMEDium Healthcare Corporation, Senior Secured 2nd Lien Term Loan % # 01/28/2022 Polyconcept Finance BV, Senior Secured 1st Lien Term Loan, Tranche A1 % # 06/28/2019 Ranpak Corporation, Guaranteed Secured 2nd Lien Term Loan % # 04/23/2020 RCS Capital Corporation, Guaranteed Senior Secured 2nd Lien Term Loan % # 04/29/2021 Royal Adhesives & Sealants LLC, Senior Secured 2nd Lien Term Loan % # 01/31/2019 Sedgwick, Inc., Senior Secured 2nd Lien Term Loan % # 02/28/2022 Springer Science + Business Media GmbH, Senior Secured 1st Lien Term Loan, Tranche B2 % # 08/14/2020 TCH-2 Holdings LLC, Senior Secured 1st Lien Term Loan % # 05/12/2021 Teine Energy Ltd., Senior Secured 2nd Lien Term Loan % # 05/17/2019 U.S. Renal Care, Inc., Guaranteed Senior Secured 2nd Lien Term Loan, Tranche B1 % # 07/03/2020 Univar, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/30/2017 Vince LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 11/27/2019 WNA Holdings, Inc., Senior Secured 2nd Lien Term Loan % # 12/07/2020 Total Bank Loans (Cost $334,904,702) Collateralized Loan Obligations - 7.2% Apidos Ltd., Series 2012-11A-D % # ^ 01/17/2023 Apidos Ltd., Series 2012-9A-D % # ^ 07/15/2023 Apidos Ltd., Series 2014-18A-E % # ^ 07/22/2026 ARES Ltd., Series 2007-12A-E % # ^ 11/25/2020 ARES Ltd., Series 2012-3A-E % # ^ 01/17/2024 ARES Ltd., Series 2014-1A-D % # ^ 04/17/2026 Avalon Capital Ltd., Series 2012-1AR-ER % # ^ 04/17/2023 Babson, Inc., Series 2005-2A-D1 % # ^ 07/20/2019 BlueMountain Ltd., Series 2012-1A-E % # ^ 07/20/2023 BlueMountain Ltd., Series 2012-2A-D % # ^ 11/20/2024 BlueMountain Ltd., Series 2012-2A-E % # ^ 11/20/2024 Brookside Mill Ltd., Series 2013-1A-D % # ^ 04/17/2025 Canyon Capital Ltd., Series 2012-1A-D % # ^ 01/15/2024 Carlyle Global Market Strategies Ltd., Series 2012-1A-D % #^ 04/20/2022 Carlyle Global Market Strategies Ltd., Series 2013-2A-D % # ^ 04/18/2025 Cent Ltd., Series 2013-17A-D % # ^ 01/30/2025 Cent Ltd., Series 2013-18A-D % # ^ 07/23/2025 Cent Ltd., Series 2013-18A-E % # ^ 07/23/2025 Central Park Ltd., Series 2011-1A-F % # ^ 07/23/2022 Dryden Senior Loan Fund, Series 2012-24A-F % # ^ 11/15/2023 Dryden Senior Loan Fund, Series 2012-25A-E % # ^ 01/15/2025 Dryden Senior Loan Fund, Series 2013-30A-D % # ^ 11/15/2025 Flatiron Ltd., Series 2012-1X-D % # 10/25/2024 Galaxy Ltd., Series 2012-14A-D % # ^ 11/15/2024 Galaxy Ltd., Series 2012-14X-E % # 11/15/2024 Halcyon Loan Advisors Funding Ltd., Series 2012-1A-D % # ^ 08/15/2023 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-C % # ^ 04/28/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-D % # ^ 04/28/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-E % # ^ 04/28/2025 LCM LP, Series 14A-D % # ^ 07/15/2025 LCM LP, Series 14A-E % # ^ 07/15/2025 LCM LP, Series 14A-F % # ^ 07/15/2025 Madison Park Funding Ltd., Series 2014-13X E % # 01/19/2025 Magnetite Ltd., Series 2012-6A-E % # ^ 09/15/2023 Magnetite Ltd., Series 2012-7A-D % # ^ 01/15/2025 Marea Ltd., Series 2012-1A-E % # ^ 10/16/2023 North End Ltd., Series 2013-1A-D % # ^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-D % # ^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-E % # ^ 07/17/2025 Venture Ltd., Series 2012-10A-D % # ^ 07/20/2022 Venture Ltd., Series 2012-12A-E % # ^ 02/28/2024 Venture Ltd., Series 2013-14A-D % # ^ 08/28/2025 WhiteHorse Ltd., Series 2012-1A-B1L % # ^ 02/03/2025 WhiteHorse Ltd., Series 2012-1A-B2L % # ^ 02/03/2025 WhiteHorse Ltd., Series 2012-1A-B3L % # ^ 02/03/2025 WhiteHorse Ltd., Series 2013-1A-B1L % # ^ 11/24/2025 Wind River Ltd., Series 2013-2A-D % # ^ 01/18/2026 Wind River Ltd., Series 2013-2A-E % # ^ 01/18/2026 Total Collateralized Loan Obligations (Cost $173,820,119) Foreign Corporate Bonds - 65.4% Abengoa Transmision Sur S.A. % ^‡ 04/30/2043 Aeropuerto Internacional de Tocumen S.A. % 10/09/2023 Aeropuertos Dominicanos % ‡ 11/13/2019 AES Andres Dominicana Ltd. % ‡ 11/12/2020 AES El Salvador Trust % ^ ‡ 03/28/2023 AES El Salvador Trust % ‡ 03/28/2023 Agromercantil Senior Trust % ^ 04/10/2019 Agromercantil Senior Trust % 04/10/2019 Ajecorp B.V. % ‡ 05/14/2022 Alfa Bond Issuance % ‡ 09/26/2019 Ardagh Packaging Finance % ^‡ 11/15/2020 Ardagh Packaging Finance % ^ 06/30/2021 Automotores Gildemeister S.A. % ‡ 05/24/2021 Automotores Gildemeister S.A. % ‡ 01/15/2023 Avianca Holdings S.A. % ^ ‡ 05/10/2020 B Communications Ltd. % ^ 02/15/2021 Banco ABC Brasil S.A. % ‡ 04/08/2020 Banco Continental S.A. % # 10/07/2040 Banco Davivienda S.A. % ‡ 07/09/2022 Banco de Reservas de la Republica Dominicana % ^ ‡ 02/01/2023 Banco de Reservas de la Republica Dominicana % ‡ 02/01/2023 Banco do Brasil S.A. % # † ‡ 04/15/2023 Banco do Brasil S.A. % # ^ † 06/18/2024 Banco do Estado do Rio Grande do Sul S.A. % ‡ 02/02/2022 Banco GNB Sudameris S.A. % ‡ 07/30/2022 Banco International del Peru S.A.A. % #^ ‡ 03/19/2029 Banco International del Peru S.A.A. % # 04/23/2070 Banco Regional SAECA % ^ 01/24/2019 Bancolombia S.A. % 09/11/2022 Bantrab Senior Trust % ^ ‡ 11/14/2020 BR Malls International Finance Ltd. % † ‡ 01/21/2016 Braskem America Finance Company % ‡ 07/22/2041 C10 Capital Ltd. % # † 12/31/2016 C5 Capital Ltd. % # † 12/29/2049 Camposol S.A. % ^ ‡ 02/02/2017 Cementos Progreso Trust % ^ ‡ 11/06/2023 Cemex Finance LLC % ‡ 10/12/2022 Central American Bottling Corporation % ^ ‡ 02/09/2022 Columbus International, Inc. % ^ ‡ 03/30/2021 Columbus International, Inc. % 03/30/2021 Comcel Trust % ^ 02/06/2024 CorpGroup Banking S.A. % ‡ 03/15/2023 Corporacion Azucarera del Peru S.A. % ‡ 08/02/2022 Corporacion Durango S.A.B. de C.V. % # 08/27/2016 Corporacion Pesquera Inca S.A.C. % ‡ 02/10/2017 Cosan Overseas Ltd. % † ‡ 11/05/2015 Credito Real S.A.B. de C.V. % ^ ‡ 03/13/2019 Delek & Avner Tamar Bond Ltd. % ^ 12/30/2025 Digicel Ltd. % ‡ 02/15/2020 Digicel Ltd. % ‡ 09/30/2020 Digicel Ltd. % ^ 04/01/2022 Ecopetrol S.A. % 05/28/2045 Eurasia Capital S.A. % # ‡ 04/24/2020 Evraz Group S.A. % ‡ 04/24/2018 Evraz Group S.A. % ‡ 04/22/2020 Far East Capital Ltd. S.A. % ^ ‡ 05/02/2020 Far East Capital Ltd. S.A. % ‡ 05/02/2020 Fermaca Enterprises S. de R.L. de C.V. % ^ ‡ 03/30/2038 Financiera Independencia S.A.B de C.V. % ^ 06/03/2019 Gazprombank OJSC % # † ‡ 04/25/2018 Gazprombank OJSC % # ‡ 12/28/2023 GeoPark Latin America Ltd. % ‡ 02/11/2020 Grupo Cementos de Chihuahua S.A.B de C.V. % ‡ 02/08/2020 Grupo Elektra S.A.B. de C.V. % ‡ 08/06/2018 Grupo Famsa S.A.B. de C.V. % ^ ‡ 06/01/2020 Grupo Idesa S.A. de C.V. % ^ ‡ 12/18/2020 Grupo KUO S.A.B. de C.V. % ‡ 12/04/2022 Grupo Papelero Scribe, S.A. % ‡ 04/07/2020 Grupo Posadas S.A.B de C.V % ‡ 11/30/2017 Imperial Metals Corporation % ^ ‡ 03/15/2019 Industrial Senior Trust % ‡ 11/01/2022 Inkia Energy Ltd. % ‡ 04/04/2021 Instituto Costarricense de Electricidad % ^ ‡ 05/15/2043 Intelsat S.A. % ‡ 06/01/2021 Intercorp Retail Trust % ‡ 11/14/2018 JBS Investments GmbH % ^ ‡ 04/03/2024 LBC Tank Terminals Holding B.V. % ^ ‡ 05/15/2023 Maestro Peru S.A. % ‡ 09/26/2019 Magnesita Finance Ltd. % † ‡ 04/05/2017 Marfrig Holdings B.V. % ^ 06/24/2019 Mexichem S.A.B. de C.V. % ‡ 09/19/2042 Minerva Luxembourg S.A. % # ^ † ‡ 04/03/2019 Minerva Luxembourg S.A. % 02/10/2022 Minerva Luxembourg S.A. % ‡ 01/31/2023 Minerva Luxembourg S.A. % # † 04/03/2019 Nitrogenmuvek Zrt % ^ ‡ 05/21/2020 Noble Group Ltd. % † ‡ 11/01/2015 Nomos Bank % ‡ 04/26/2019 OAS Financial Ltd. % # ^ † ‡ 04/25/2018 Odebrecht Finance Ltd. % † ‡ 09/14/2015 Odebrecht Finance Ltd. % ‡ 06/26/2042 Office Cherifien des Phosphates % ^ ‡ 04/25/2024 Pacific Rubiales Energy Corporation % ‡ 12/12/2021 Pesquera Exalmar S.A.A. % ‡ 01/31/2020 Reliance Industries Ltd. % † ‡ 02/05/2018 Rio Oil Finance Trust % ^ 07/06/2024 RSHB Capital S.A. % ^ ‡ 10/16/2023 RSHB Capital S.A. % 10/16/2023 Sistema International Funding S.A. % 05/17/2019 SMU S.A. % ‡ 02/08/2020 Southern Copper Corporation % ‡ 04/16/2040 Southern Copper Corporation % ‡ 11/08/2042 SUAM Finance B.V. % ^ 04/17/2024 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Telefonica Celular del Paraguay S.A. % ‡ 12/13/2022 TV Azteca S.A.B. de C.V. % ‡ 09/18/2020 Vedanta Resources PLC % ‡ 06/07/2021 Vedanta Resources PLC % ^ ‡ 05/31/2023 VimpelCom Holdings B.V. % ‡ 03/01/2022 VimpelCom Holdings B.V. % ‡ 02/13/2023 VTB Capital S.A. % # † ‡ 12/06/2022 Total Foreign Corporate Bonds (Cost $1,578,798,125) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 0.2% Costa Rica Government International Bond % ^ 04/04/2044 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $6,000,000) Non-Agency Commercial Mortgage Backed Obligations - 6.9% Banc of America Commercial Mortgage Trust, Series 2007-4-AJ % # 02/10/2051 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX % # 04/15/2047 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AJ % # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2008-C1-AJ % # ^ 02/15/2041 Extended Stay America Trust, Series 2013-ESHM-M % ^ 12/05/2019 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2003-C1-F % # ^ 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-JWMZ-M % # ^ 04/15/2018 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-E % # ^ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-F % # ^ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-NR % # ^ ∞ 04/15/2047 LB-UBS Commercial Mortgage Trust, Series 2006-C6-C % # 09/15/2039 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ % 02/15/2040 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-1-B % # 02/12/2039 Morgan Stanley Capital, Inc., Series 2007-IQ13-AJ % 03/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AJ % # 02/15/2051 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-B % # 02/15/2051 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $157,090,190) Non-Agency Residential Collateralized Mortgage Obligations - 13.6% Banc of America Mortgage Securities, Inc., Series 2007-1-1A26 % 03/25/2037 BCAP LLC Trust, Series 2007-AA2-2A2 % # 04/25/2037 BCAP LLC Trust, Series 2012-RR11-4A3 % # ^ 03/26/2037 BCAP LLC Trust, Series 2012-RR11-9A3 % # ^ 07/26/2037 CitiMortgage Alternative Loan Trust, Series 2006-A3-1A9 % 07/25/2036 Countrywide Alternative Loan Trust, Series 2005-J14-A8 % 12/25/2035 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 % 07/25/2036 Countrywide Home Loans, Series 2006-17-A2 % 12/25/2036 Countrywide Home Loans, Series 2007-14-A1 % 09/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2006-7-7A7 % 08/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA6-2A5 % 11/25/2036 JP Morgan Resecuritization Trust, Series 2009-4-2A2 % ^ 07/26/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 % # 02/25/2037 PFCA Home Equity Investment Trust, Series 2002-IFC2-A % # ^ 10/22/2033 PFCA Home Equity Investment Trust, Series 2003-IFC3-A % # ^ 08/22/2034 PFCA Home Equity Investment Trust, Series 2003-IFC4-A % # ^ 10/22/2034 Residential Accredit Loans, Inc., Series 2006-QA8-A1 % # 09/25/2036 Securitized Asset Backed Receivables LLC Trust, Series 2006-NC1-A3 % # 03/25/2036 Structured Asset Securities Corporation, Series 2005-15-3A1 % # 08/25/2035 TBW Mortgage-Backed Pass-Through Certificates, Series 2006-1-1A1 % 04/25/2036 Wachovia Mortgage Loan Trust, Series 2007-A-4A1 % # 03/20/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A22 % 07/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $333,498,393) US Corporate Bonds - 22.6% Affinia Group, Inc. % ‡ 05/01/2021 Alere, Inc. % ‡ 06/15/2020 Athlon Holdings LP % ^ ‡ 04/15/2021 BMC Software Finance, Inc. % ^ ‡ 07/15/2021 Cloud Peak Energy Resources LLC % 03/15/2024 Crimson Merger Sub, Inc. % ^ 05/15/2022 CrownRock LP % ^ ‡ 04/15/2021 Dana Holding Corporation % ‡ 09/15/2023 Energy Gulf Coast, Inc. % 12/15/2021 Energy Gulf Coast, Inc. % ^ 03/15/2024 Expo Event Transco, Inc. % ^ ‡ 06/15/2021 Frontier Communications Corporation % 04/15/2020 Gray Television, Inc. % ‡ 10/01/2020 HD Supply, Inc. % ‡ 07/15/2020 Hexion Finance Corporation % ‡ 04/15/2020 Hillman Company, Inc. % ^ 07/15/2022 IASIS Healthcare LLC % ‡ 05/15/2019 Iron Mountain, Inc. % ‡ 08/15/2024 Legacy Reserves LP % ‡ 12/01/2021 Memorial Production Partners LP % ‡ 05/01/2021 Milacron LLC % ^ 02/15/2021 NuStar Logistics LP % 02/01/2021 Pantry, Inc. % ‡ 08/01/2020 Penn Virginia Resource Partners LP % ‡ 05/15/2021 Plastipak Holdings, Inc. % ^ ‡ 10/01/2021 Post Holdings, Inc. % ^ 12/15/2022 QR Energy LP % 08/01/2020 Regal Entertainment Group % ‡ 02/01/2025 Regency Energy Partners LP % 03/01/2022 Reynolds Group Issuer LLC % ‡ 02/15/2021 RR Donnelley & Sons Company % ‡ 03/15/2021 RR Donnelley & Sons Company % 11/15/2023 Sabine Pass Liquefaction LLC % ^ 05/15/2024 Sanchez Energy Corporation % ^ 06/15/2021 Sanchez Energy Corporation % ^ 01/15/2023 Select Medical Corporation % ‡ 06/01/2021 Seminole Hard Rock Entertainment, Inc. % ^ ‡ 05/15/2021 Signode Industrial Group, Inc. % ^ ‡ 05/01/2022 SLM Corporation % ‡ 01/25/2022 Southern Graphics, Inc. % ^ ‡ 10/15/2020 Summit Midstream Holdings LLC % ‡ 07/01/2021 SUPERVALU, Inc. % ‡ 06/01/2021 TransDigm, Inc. % ^ 07/15/2024 WCI Communities, Inc. % ‡ 08/15/2021 WMG Acquisition Corporation % ^ 04/15/2022 Woodside Homes Company LLC % ^ ‡ 12/15/2021 Total US Corporate Bonds (Cost $527,217,152) US Government / Agency Mortgage Backed Obligations - 10.3% Federal Home Loan Mortgage Corporation, Series 3631-SJ % # I/F I/O 02/15/2040 Federal Home Loan Mortgage Corporation, Series 3770-SP % # I/F I/O 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3980-SX % # I/F I/O 01/15/2042 Federal Home Loan Mortgage Corporation, Series 4203-US % # I/F 05/15/2033 Federal Home Loan Mortgage Corporation, Series 4212-NS % # I/F 06/15/2043 Federal Home Loan Mortgage Corporation, Series 4236-SC % # I/F 08/15/2043 Federal National Mortgage Association, Series 2006-83-SH % # I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2007-22-S % # I/FI/O 03/25/2037 Federal National Mortgage Association, Series 2010-123-SK % # I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-140-SC % # I/F 12/25/2042 Federal National Mortgage Association, Series 2012-52-PS % # I/F I/O 05/25/2042 Federal National Mortgage Association, Series 2013-111-US % # I/F 11/25/2043 Federal National Mortgage Association, Series 2013-55-US % # I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-KS % # I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-SC % # I/F 06/25/2043 Federal National Mortgage Association, Series 2013-64-SH % # I/F 06/25/2043 Federal National Mortgage Association, Series 2013-82-SB % # I/F 08/25/2043 Total US Government / Agency Mortgage Backed Obligations (Cost $269,419,690) Short Term Investments - 1.3% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Total Short Term Investments (Cost $30,908,919) Total Investments - 141.5% (Cost $3,411,657,290) Liabilities in Excess of Other Assets - (41.5)% ) NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. & Unfunded loan commitment ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital (the "Adviser"), unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $1,092,792,061 or 45.3% of net assets. † Perpetual Maturity ∞ Illiquid security I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates ‡ All or partial amount segregated for the benefit of the counterparty as collateral for line of credit. ♦ Seven-day yield as of June 30, 2014 The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. COUNTRY BREAKDOWN as a % of Net Assets: United States 75.7% Brazil 12.5% Russia 10.1% Mexico 9.5% Peru 7.5% Guatemala 3.3% Dominican Republic 3.1% Colombia 3.0% Chile 2.9% India 2.4% Jamaica 1.9% China 1.5% Netherlands 1.1% El Salvador 1.0% Luxembourg 0.9% Costa Rica 0.7% Barbados 0.7% Paraguay 0.7% Hungary 0.7% Canada 0.6% Belgium 0.5% Morocco 0.4% Israel 0.4% Panama 0.2% Ireland 0.2% Other Assets and Liabilities (41.5)% 100.0% INVESTMENT BREAKDOWN as a % of Net Assets: Banking 14.2% Non-Agency Residential Collateralized Mortgage Obligations 13.6% US Government / Agency Mortgage Backed Obligations 10.3% Oil & Gas 8.7% Building and Development 8.3% Consumer Products 7.8% Collateralized Loan Obligations 7.2% Non-Agency Commercial Mortgage Backed Obligations 6.9% Telecommunications 6.5% Chemicals/Plastics 6.3% Utilities 4.2% Mining 4.1% Retail 4.1% Healthcare 3.7% Transportation 3.1% Business Equipment and Services 3.0% Construction 2.7% Hotels/Motels/Inns and Casinos 2.6% Finance 2.3% Automotive 2.2% Conglomerates 2.0% Media 2.0% Containers and Glass Products 1.8% Financial Intermediaries 1.4% Beverage and Tobacco 1.4% Short Term Investments 1.3% Leisure 1.1% Electronics/Electric 1.0% Energy 1.0% Real Estate 1.0% Food/Drug Retailers 0.9% Insurance 0.9% Industrial 0.8% Pulp & Paper 0.7% Industrial Equipment 0.5% Cosmetics/Toiletries 0.4% Publishing 0.4% Drugs 0.3% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.2% Retailers (other than Food/Drugs) 0.2% Food Products 0.2% Machinery and Tools 0.1% Clothing textiles 0.1% Other Assets and Liabilities (41.5)% 100.0% Summary of Fair Value Disclosure June 30, 2014 (Unaudited) Security Valuation. The Fund has adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values generally would be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer US Bonds and notes of government and government agencies Standard inputs Residential and commercial mortgage-backed obligations; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Bank loans Quotations from dealers and trading systems Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of June 30, 2014, the Fund did not hold any investments in private investment funds. Short-term debt investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of June 30, 2014, the Fund did not hold securities fair valued by the Valuation Committee. The following is a summary of the fair valuations according to the inputs used to value the Fund's investments as of June 30, 20141: Category Investments in Securities Level 1 Money Market Funds $ Total Level 1 Level 2 Foreign Corporate Bonds US Corporate Bonds Bank Loans Non-Agency Residential Collateralized Mortgage Obligations US Government / Agency Mortgage Backed Obligations Collateralized Loan Obligations Non-Agency Commercial Mortgage Backed Obligations Foreign Government Bonds and Notes, Supranationals and Foreign Agencies Total Level 2 Level 3 Non-Agency Residential Collateralized Mortgage Obligations Non-Agency Commercial Mortgage Backed Obligations Total Level 3 Total $ See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1 during the period ended June 30, 2014. The following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determing fair value: DoubleLine Income Solutions Fund Balance as of 9/30/2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation)3 Net Accretion (Amortization) Purchases Sales 1 Transfers Into Level 3 2 Transfers Out of Level 3 2 Balance as of 6/30/2014 Net Change in Unrealized Appreciation (Depreciation) on securities held at 6/30/20143 Investments in Securities Non-Agency Residential Collateralized Mortgage Obligations $ $ $ ) $ $ $ ) $
